 PROB 35                 Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                           Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                               FOR THE
                                    SOUTHERN DISTRICT OF GEORGIA
                                        STATESBORO DIVISION



              UNITED STATES OF AMERICA



                                                          
                            v.                                  Crim. No.   6:09CR00002-1

                  Chad Gerald Schultz


       On September 22, 2015, the above named was placed on supervised release for a period of five years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                              Respectfully submitted,


                                                              _____________________________________
                                                              Lisa Jacobs
                                                              United States Probation Officer


                                          ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

                       26th
         Dated this ______________           November
                                   day of _______________________, 2018.




                                                           R. Stan Baker
                                                           United States District Judge
                                                           Southern District of Georgia
